Citation Nr: 0532616	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-09 421	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Evaluation of diabetes mellitus, currently rated as 20 
percent disabling.  

3.  Entitlement to a total rating based on individual 
unmeployability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from April 1966 to November 
1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, 
Oregon, VA Regional Office (RO).  

This case has previously come before the Board.  In November 
2004, the Board granted service connection for right eye 
diabetic retinopathy, and remanded the issues of service 
connection for PTSD, the evaluation of diabetes mellitus, and 
TDIU.  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in October 2003.  A transcript of the hearing 
has been associated with the claims file.  

The appeal in regard to service connection for PTSD and TDIU 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

1.	On April 7, 2003, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal of the 
evaluation of diabetes mellitus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202 (2005).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2005).  The appellant  has withdrawn the 
appeal of the evaluation of diabetes and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the evaluation of diabetes mellitus is 
dismissed.


REMAND

The appellant asserts that on or about January 30, 1968, 
during service in Vietnam, the unit to which he was assigned 
was attacked by the enemy during the TET Offensive.  
Transcript at 3-12 (2003).   He sated that he was dispatched 
to the field as a medic to attend the wounded, and saw dead 
bodies, shrapnel wounds to the face, bodies drenched with 
blood, and blood in the bags.  Id. At 5-6.  

In an April 2005 response to the AOJ's request for 
verification of the appellant's reported in-service 
stressors, the Center for Unit Records Research (CURR) 
reported that documents for the period ending January 31, 
1968, showed that the main base of the unit to which the 
appellant was attached was located in Nha Trang.  CURR's 
response noted the following:

Also, we were unable to document any 
attacks against Nha Trang during the 
reported period.  

In addition, CURR noted the following, based on a 
report of another unit, also main based in Nha 
Trang, for the period ending April 30, 1968:  

We were able to document that the most 
significant event of the reported period 
was the attack on Nha Trang.  On the 
night of January 29, 1968, at 0030 
hours, three companies of North 
Vietnamese attacked the Northern part of 
the city.  Tha Khan Hoa Province 
Headquarters was virtually destroyed by 
an NVA company.  

In light of the inconsistency in the CURR 
response, that is, that there was an attack on Nha 
Trang and that there was no an attack on Nha Trang 
for the period at issue, the Board is unable to 
render a determination in this matter.  

The Board notes that the issue of TDIU is 
inextricably intertwined with the issue of service 
connection for PTSD.  A such, review of the claims 
must be deferred pending further development.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

The AOJ should again attempt to verify 
the appellant's report of stressor (s) 
during service in Vietnam.  The attempt 
should include a request to CURR to 
verify whether there was an attack on 
Nha Trang on or about January 30, 1968, 
and if so, whether there were any 
casualties.  Documentation supporting 
the response from CURR should be 
requested and associated with the claims 
folder.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


